May 27, 2005


Mr. Jack Lawrence
5570 Winfree
Beaumont, TX 77705

Honorable Earl B. Stover III
88th Judicial District
P.O. Box 607
Kountze, TX 77625-0607
Ms. Martha Bevil Wright
P.O. Box E
Silsbee, TX  77656

RE:   Case Number:  03-1154
      Court of Appeals Number:  09-03-00394-CV
      Trial Court Number:  42289

Style:      RUSSELL POWELL
      v.
      HONORABLE JUDGE EARL STOVER, III

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus and issued the enclosed  opinion  in  the  above-referenced  cause.
The Rule 53.4, T.R.A.P. Motion is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Vicki Johnson |